DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16491,342 filed on 09/05/2019 is presented for examination. Claims 1-22 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statement
The Information Disclosure Statements dated 11/18/2013 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 2 are rejected under 35 U.S.C. 102 (a1) as being anticipated by Takada et al. (JP2010081703) (Hereinafter, Takada).
With respect to claims 1 and 2, Takada discloses a control device for an on-board power supply unit (Fig. 1, 13; Para. # 0018: see reproduced drawing below), comprising: a voltage conversion unit (Fig. 1, 4) that is connected to a first conduction path and a second conduction path and performs a step-down operation of stepping down a voltage applied to the first conduction path and applying the stepped-down voltage to the second conduction path (Para. # 0022), the first conduction path being a path on which power is supplied from an on-board power supply unit including a plurality of power storage units connected in series, and the second conduction path serving as a path for supplying power to a load (Fig. 1, 6: first power supply and 8:second power supply); 

    PNG
    media_image1.png
    480
    485
    media_image1.png
    Greyscale

(Fig. 1, 11); a bypass relay that is interposed in the bypass conduction path (Fig. 1, SW: Para. # 0021), the bypass relay permitting power to be supplied from the first position-side to the second conduction path-side when the bypass relay is turned on and interrupting the supply of power from the first position-side to the second conduction path-side when the bypass relay is turned off (Para. # 0020-0022); a protective relay that is connected in series with the plurality of power storage units in the on-board power supply unit and is disposed between power storage units at a position farther toward a high-potential side than the first position, the protective relay (Fig. 1, 11: breaker or protection relay) switching an inter-power storage unit path between a low-potential-side power storage unit disposed farther toward a low-potential side than the protective relay and a high-potential-side power storage unit disposed farther toward the high-potential side than the protective relay in the on-board power supply unit to an electrically connected state when the protective relay is turned on and switching the inter-power storage unit path to an electrically disconnected state when the protective relay is turned off; and (Para. # 0022,0025, 0035); a control unit that switches at least between first switching control for turning on the protective relay and turning off the bypass relay and second switching control for turning off the protective relay and turning on the bypass relay (Fig. 1,13: par. # 0022, 0025 and 0035).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3, 4 and 7- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of Yasunori (US 2019/0115176). 
With respect to claims 3, 4 and 7- 8, Takada discloses the control device for an on-board power supply unit (Fig. 1, 13; Para. # 0018), comprising: a voltage conversion unit (Fig. 1, 4) as described above, TAKADA, however, does not expressly disclose an abnormality detection unit that detects an abnormality. 
 Yasunori discloses, on the other hand, abnormality detection unit that detects an abnormality in power supply position (Para. # 0005: when abnormality occurs on the main or high potential side, the system on the secondary side is switched to the on state and s supply power is maintained to specific load)). 
TAKADA and Yasunori are analogous art because they are from the same field of endeavor namely power supply control system for a vehicle and relay device. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a an abnormality detection unit for a power supply device to the power supply control system of TAKADA in view of the teachings of Yasunori. The motivation for doing so would have been to detect any abnormality in one part of the power system so that the protective switch help use the second power for continued supply to the system, such as vehicle, without disruption its function.  

Allowable Subject Matter
Claims 5, 9, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6 is dependent on objected claim 5 above.
The following is a statement of reasons for the indication of allowable subject matter:  “… a parallel relay that is connected in parallel with the protective relay and the low-potential-side power storage unit, the parallel relay electrically connecting the high-potential-side power storage unit and a third conduction path when the parallel relay is turned on and electrically disconnecting the high-potential-side power storage unit and the third conduction path when the parallel relay is turned off, the third connection path being a path to which a terminal having the lowest potential in the on-board power supply unit is electrically connected, wherein the control unit is configured to be capable of switching to third switching control for turning off the protective relay and turning on the parallel relay, and turns off the parallel relay when executing the first switching control and the second switching control”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859